Case: 2:20-cv-00109-DLB-CJS Doc #: 1 Filed: 07/29/20 Page: 1 of 17 - Page ID#: 1




                         UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF KENTUCKY


  ROBERT LESHNER &                       :           Case No. ____________
  ASSOCIATES, INC.                       :
  c/o Registered Agent: James R. Cummins :           JUDGE _____________
  Cummins Law LLC                        :
  312 Walnut Street, Suite 1530          :
  Cincinnati, Ohio 45202                 :
                                         :
                       Plaintiff,        :
                                         :
  vs.                                    :
                                         :
  Douglas E. Kisker                      :           COMPLAINT
  740 Centre View Boulevard, 5th Floor   :
  Crestview Hills, Kentucky 41017        :
                                         :
                       Defendant.        :

         :::::::::::::::::::::::::::::::::::::::::::::::::::::::::

         Plaintiff Robert Leshner & Associates, Inc. (“RLA” or “Plaintiff”), by Plaintiff’s

  undersigned counsel, for Plaintiff’s Complaint against Defendant Douglas E. Kisker

  (“Kisker” or “Defendant”), alleges the following based upon personal knowledge and

  upon information and belief as to all other matters. Plaintiff believes that substantial

  evidentiary support will exist for the allegations set forth herein after a reasonable

  opportunity for discovery.

                               NATURE OF THE ACTION

         1.     This is an action for breach of a Promissory Note (“Promissory Note”) and

  breach of a Personal Guaranty (“Personal Guaranty”). This action arises out of a breach

  of an Agreement for Purchase and Sale of Assets (“Agreement”) and breach of an




                                             1
Case: 2:20-cv-00109-DLB-CJS Doc #: 1 Filed: 07/29/20 Page: 2 of 17 - Page ID#: 2




  Employment Agreement (“Employment Agreement”) associated with the Agreement. 1

  On August 1, 2014, Kisker & Associates (“K&A”), a Kentucky sole proprietorship

  wholly owned by Defendant Kisker, River Hills Consulting Services LLC (“River

  Hills”), a Kentucky limited liability corporation, and Defendant Kisker purchased from

  Plaintiff Robert Leshner & Associates, Inc. (“RLA” or “Seller”) its investment advisory

  business. Robert H. Leshner, now deceased (“Leshner”), was the principal owner of

  Seller RLA. K&A and River Hills also sought to associate and engage with RLA and

  Leshner in order to provide his investment advisory services to RLA’s clients as per an

  Employment Agreement for the personal services of Leshner made in conjunction with

  the Agreement.

           2.       K&A, River Hills, and Kisker have failed to pay RLA and Leshner for the

  assets received under the Agreement, as well as for the services Leshner rendered under

  the Employment Agreement prior to his decease, all as is more particularly described

  below.

           3.       As a result of the wrongful acts and omissions of K&A, River Hills, and

  Kisker, they have breached the subject agreements, and Plaintiffs have suffered

  significant losses and damages. These significant losses and damages include monies

  owed by Kisker under a breached Promissory Note and Personal Guaranty, as set forth

  below.




  1
    An action will shortly be filed in the U.S. District Court, Southern District of Ohio with regard to the
  breach of the Agreement for Purchase of Sale of Assets and breach of Employment Agreement against
  Kisker & Associates, River Hills Consulting Services LLC, and Defendant Kisker herein, as was agreed by
  the parties thereto in those agreements (“All claims relating to this Agreement its negotiation, interpretation,
  performance or breach, shall be exclusively filed, heard and adjudicated in the federal and state courts
  located in Cincinnati, Hamilton County, Ohio.”).

                                                        2
Case: 2:20-cv-00109-DLB-CJS Doc #: 1 Filed: 07/29/20 Page: 3 of 17 - Page ID#: 3




                              JURISDICTION AND VENUE

          4.     This Court has subject matter jurisdiction of this action pursuant to 28

  U.S.C. §1332(a), because the amount in controversy exceeds the sum or value of

  $75,000.00, exclusive of interest and costs, and pursuant to 28 U.S.C. §1332(a)(1), as this

  action is between citizens of different States. This Court has personal jurisdiction over

  Defendant Kisker because, directly or through their subsidiaries, related entities, or

  agents, Defendant Kisker conducted business in Kentucky including, but not limited to,

  investment advisory services.

          5.     Venue is proper in this District pursuant to 28 U.S.C. §1391 because: (a)

  a substantial portion of the transactions and wrongs complained of herein – including

  Defendant Kisker’s primary participation in the wrongful acts - occurred in this District;

  (b) Defendant Kisker has received substantial compensation in this District by doing

  business here and engaging in numerous activities that had an effect in this District; and

  (c) the parties agreed to the venue of this Court in both the Promissory Note and Personal

  Guaranty which are the subject of this action.


                                          PARTIES

          6.     Plaintiff Robert Leshner & Associates, Inc. (“RLA”) is an Ohio

  corporation with its principal place of business located in Cincinnati, Hamilton County,

  Ohio.

          7.     Upon information and belief, Defendant Douglas E. Kisker (“Kisker”)

   currently resides in Kentucky, and at all times relevant was the sole proprietor of Kisker

   & Associates, with its last known principal place of business located at 2890 Chancellor

   Drive, Suite 220, Crestview Hills, Kentucky 41017. He is also the managing member

                                              3
Case: 2:20-cv-00109-DLB-CJS Doc #: 1 Filed: 07/29/20 Page: 4 of 17 - Page ID#: 4




   and a member of River Hills Consulting Services LLC (“River Hills”), a Kentucky

   limited liability company with its principal place of business located at 740 Centre View

   Boulevard, 5th Floor, Crestview Hills, Kentucky 41017.



                                STATEMENT OF FACTS

  Introduction

         8.      On August 1, 2014, Kisker & Associates (“K&A”), a sole proprietorship

  of Defendant Kisker, and River Hills Consulting Services LLC (“River Hills”) entered

  into an Agreement for Purchase and Sale of Assets (“Agreement”) with Plaintiff Robert

  Leshner and Associates, Inc. (“RLA” or “Seller”) and Robert H. Leshner (“Leshner”),

  now deceased, the then principal owner of Seller RLA.

         9.      RLA was in the investment advisory business and provided its services to

  individuals, business entities, trusts and families. Pursuant to the Agreement between

  them, K&A, River Hills, and Defendant Kisker purchased substantially all of RLA’s

  assets and RLA delivered substantially all of the assets on the closing of the purchase

  transaction.

         10.     River Hills is described in the Agreement as being “the back office

  servicing arm of Buyer K&A, a sole proprietorship that is in turn the owner and operator

  of a private wealth advisory franchise . . . of Ameriprise Financial Advisors, Inc.”

  (“Ameriprise Franchise”) under a written Franchise Agreement with Ameriprise

  (“Franchise Agreement”).




                                              4
Case: 2:20-cv-00109-DLB-CJS Doc #: 1 Filed: 07/29/20 Page: 5 of 17 - Page ID#: 5




         11.     The express intent of K&A, River Hills, and Defendant Kisker in entering

  into the Agreement was ”to associate and engage with the Seller [RLA] and RLA

  [Leshner] in order to obtain the opportunity to provide his investment advisory services

  under the Ameriprise Franchise to Seller’s [RLA’s] Clients (as defined herein below).”



  Facts Related to the Breach of Agreement for Purchase and Sale of Assets

         12.     Under the Asset Purchase Agreement as set forth in Article 2, RLA and

  Leshner agreed to sell the agreed upon assets, including RLA’s business, to K&A, River

  Hills, and Defendant Kisker in exchange for two (2) categories of payments.

         13.     The first part of the purchase price (“Purchase Price”) was a payment of

  Two Hundred Fifty Thousand Dollars and No Cents ($250,000.00) (“Initial Payment”) at

  the closing and deferred payments in the amount of Four Hundred Eighty Three

  Thousand Dollars and No Cents ($483,000.00) plus interest over an almost five (5) year

  period, as set forth in Section 2.1.1. of the Agreement.

         14.     To ensure the payment of the deferred payment amounts due, Defendant

  Kisker personally executed a Promissory Note (“Promissory Note”) in which he

  “unconditionally and irrevocably” promised to pay RLA as the payee, attached to the

  Agreement as Exhibit 2.1.1 (B) thereto, for the principal sum of Four Hundred Eighty

  Three Hundred Thousand Dollars and No Cents ($483,000.00) with interest at an annual

  rate of Three and One-Quarter Percent (3.25%) per annum.

         15.     The Promissory Note states it “is provided and given pursuant to that

  certain Agreement for the Purchase and Sale of Assets entered into by and between and

  among KISKER & ASSOCIATES [sic] a sole proprietorship of Douglas E. Kisker,



                                               5
Case: 2:20-cv-00109-DLB-CJS Doc #: 1 Filed: 07/29/20 Page: 6 of 17 - Page ID#: 6




  RIVER HILLS CONSULTING SERVICES, LLC, a Kentucky limited liability company,

  ROBERT LESHNER AND ASSOCIATES, INC., an Ohio corporation, and ROBERT H.

  LESHNER, personally, dated as of the same date shown above.” (Emphasis in original)

         16.     Defendant Kisker was to make monthly payments on the first day of each

  calendar month starting on October 1, 2014 and continuing through the Maturity Date

  (see definition below) according to the schedule attached to the Promissory Note as

  Exhibit 1 thereto. The payments were to be applied first to any charges owed, then to

  accrued interest and finally to principal. All unpaid principal and accrued interest were

  due on the Maturity Date.

         17.     The Maturity Date was the fifth (5th) anniversary of the date of the

  Agreement, August 1, 2019.

         18.     Defendant Kisker has failed to make substantially all of the payments and

  upon information and belief owes a total principal balance as of June 20, 2020 of One

  Hundred Fifty Thousand Nine Hundred Thirty-Four Dollars and Forty Cents

  ($150,934.40) (exclusive of interest).

         19.     The Promissory Note provided that if Defendant Kisker’s liabilities and

  obligations due to RLA (collectively referred to as “Liabilities”) were not paid when due

  and payable or declared due and payable, interest would accrue from the due date of same

  until paid, at the rate of Three and One-Quarter Percent (3.25%) per annum plus Two

  Percent (2%). (Emphasis added.) The calculated interest due is Fourteen Thousand Two

  Hundred Eighty-Five Dollars and Eighteen Cents ($14,285.18) as of June 20, 2020.




                                             6
Case: 2:20-cv-00109-DLB-CJS Doc #: 1 Filed: 07/29/20 Page: 7 of 17 - Page ID#: 7




            20.    Upon information and belief the total amount due on the Promissory Note

  of principal and interest is One Hundred Sixty-Five Thousand Two Hundred Nineteen

  Dollars and Fifty-Eight Cents ($165,219.58) as of June 20, 2020.

            21.    The amounts due are part of Defendant Kisker’s Liabilities and were

  immediately due and payable to RLA without notice to or demand by RLA to Defendant

  Kisker.

            22.    The second component of the purchase price depended on the growth (or

  decrease) in the value of assets of the transferred clients’ accounts from the closing until

  the third anniversary of the transaction.

        23.        K&A, River Hills, and Defendant Kisker agreed in Section 2.1.2. of the

  Agreement that RLA was to receive annual additional payments based up the assets

  under management (“AUM”) from former RLA clients. The parties designed this so that

  if over the designated time period the assets of the transferred clients grew, RLA would

  receive more money.

        24.        Section 2.1.2 of the Agreement requires K&A, River Hills, and Defendant

  Kisker to pay to RLA and Leshner, in addition to the cash payments agreed to in Section

  2.1.1. of the Agreement, an earn out consideration (the “Earn Out”) to the extent earned,

  based upon the AUM (as defined in the Agreement 2 ) as follows:                       One     Hundred

  Thousand Dollars and No Cents ($100,000.00) payable on each of the 1 year anniversary,

  2 year anniversary and 3 year anniversary of the Closing Date (collectively, the "Earn

  Out Period") if the market value of RLA’s AUM attributable to RLA’s clients who

  2
    Defined in Section 2.1.2.(a) of the Agreement: “For purposes of this Agreement, the term "AUM"
  shall mean : the stated market value of all Client Accounts (as defined in Section 1.3.l(e) above),
  expressed and reflected in U.S. Dollars, in all financial instruments and other assets, contained in such
  Client Accounts which accounts, or the financial equivalent thereto, become accounts of Buyer DEK under
  a new investment advisory agreement.”

                                                     7
Case: 2:20-cv-00109-DLB-CJS Doc #: 1 Filed: 07/29/20 Page: 8 of 17 - Page ID#: 8




  are clients of buyer K&A on each such anniversary date is at least 90% of the market

  value of RLA's AUM on the          Closing Date (the "Closing Market Value").      If the

  attributable AUM on any of the measuring dates is less than 90%, Section 2.1.3 requires

  K&A, River Hills, and Defendant Kisker to pay RLA an amount equal to the product of

  such lesser percentage multiplied by the scheduled Earn Out payment.

        25.        As per the Agreement at Section 2.1.2.(b), the Earn Out payment for each

  anniversary date is independent of the other; thus, “achieving the full annual Earn Out

  amount ($100,000.00) on the first anniversary does not mean that the full annual Earn

  Out will be achieved on subsequent anniversaries and the failure to meet the full annual

  Earn Out on the first or second anniversary does not mean that the full annual Earn Out

  cannot be achieved on the second ꞏor third (as applicable) anniversary.”

        26.        K&A, River Hills, and Defendant Kisker were obliged to account for and

  pay any amount due for this “change in assets” payment within thirty (30) days of the

  anniversary dates.

        27.        Earn Out payments for the 2nd and 3rd anniversary years of 2016 and 2017

  have not been made in full to RLA and are past due.

        28.        In addition, K&A, River Hills, and Defendant Kisker refuse to provide

  documentation that would confirm the amounts unpaid and the amounts actually paid, but

  damages as of June 20, 2020 on information and belief are thought to be approximately

  One Hundred Nine Thousand Five Hundred Seventy Dollars and No Cents ($109,570.00),

  plus interest.




                                               8
Case: 2:20-cv-00109-DLB-CJS Doc #: 1 Filed: 07/29/20 Page: 9 of 17 - Page ID#: 9




       29.       Thus, in violation of Article 2 of the Agreement, as of June 20, 2020, upon

  information and belief Defendant Kisker has not paid One Hundred Sixty-Five Thousand

  Two Hundred Nineteen Dollars and Fifty-Eight Cents ($165,219.58) of the deferred

  payments under the Promissory Note (including interest) and K&A, River Hills, and

  Defendant Kisker have not paid approximately One Hundred Nine Thousand Five

  Hundred Seventy Dollars and No Cents ($109,570.00) of the AUM “change in assets”

  payments.

       30.       In addition to the payments for the assets of RLA, K&A, River Hills, and

  Defendant Kisker also agreed to a number of other payments as part of the Agreement.

       31.       As part of the consideration for the Agreement for the parties, K&A, River

  Hills, and Defendant Kisker agreed to pay all expenses required by regulatory and

  supervisory agencies of the United States to maintain the transferred clients’ records that

  they had purchased under the Agreement at Section 1.6 of the Agreement and Exhibit 1.6

  thereto (the “Record Retention Expenses”).

       32.       At the time of the Agreement, K&A, River Hills, and Defendant Kisker

  assumed, inter alia, obligations to pay a Document Retention Agreement with an entity

  known as Docstar (“Docstar”) and an Email Retention Agreement as well as a Secure E-

  mail Agreement with an entity known as Smarsh, Inc. (“Smarsh”).

       33.       Record Retention Expenses have been paid by RLA to Smarsh upon

  information and belief of approximately Thirteen Thousand Dollars and No Cents

  ($13,000.00) to date and upon information and belief to Docstar of approximately Nine

  Thousand Four Hundred Dollars and No Cents ($9,400.00) to date, for a total of




                                               9
Case: 2:20-cv-00109-DLB-CJS Doc #: 1 Filed: 07/29/20 Page: 10 of 17 - Page ID#: 10




   approximately Twenty Two Thousand Four Hundred Dollars and No Cents ($22,400.00)

   in Record Retention Expenses.

           34.      K&A, River Hills, and Defendant Kisker have failed to pay for any of the

   Record Retention Expenses for the storage of the RLA historic account records of the

   transferred clients nor to reimburse RLA for the same, despite demand by its counsel.

           35.      Also as an integral part of the Transaction, River Hills and Leshner

   entered into an Employment Agreement (“Employment Agreement”) dated August 1,

   2014 for the provision of Leshner’s services to K&A. The Employment Agreement is

   attached to the Agreement as Exhibit 5.2.6.3

           36.      The term of the Employment Agreement was for periods of one (1) year

   commencing upon August 1, 2014 (“Commencement Date”) and continuing and

   automatically renewing on the Commencement Date for additional one (1) year periods

   until such time as Leshner’s employment was terminated pursuant to the terms of the

   Employment Agreement, if ever.

           37.      The Employment Agreement was continually renewed annually until

   Leshner’s death on January 22, 2018.

           38.      The terms of the Employment Agreement provided, inter alia, that: (a)

   Leshner was to receive an annual base compensation in the amount of One Hundred

   Forty Thousand Dollars ($140,000.00) (“Annual Base Compensation”) and (b) the

   Annual Base Compensation would be reviewed for increases on not less than an annual

   basis

           39.      No increases were ever awarded.


   3
    Section 9.3.5 of the Asset Purchase Agreement states as follows: “Exhibits and Schedules. All Exhibits
   and Schedules attached hereto are incorporated herein and made a part hereof by reference.”

                                                     10
Case: 2:20-cv-00109-DLB-CJS Doc #: 1 Filed: 07/29/20 Page: 11 of 17 - Page ID#: 11




        40.       Under the terms of the Agreement, no reduction in the Annual Base

   Compensation could be made.

        41.       On October 16, 2016, Defendant Kisker provided Leshner with a letter on

   behalf of River Hills outlining an imposed change in Leshner’s annual salary (“Salary

   Change Letter”).

        42.       The Salary Change Letter informed Leshner of a salary change

   constituting fifty percent (50%) of his contracted for salary, i.e., a salary change of

   Seventy Thousand Dollars and No Cents ($70,000.00), effective immediately.

        43.       The reason given for the salary change in the Salary Change Letter was

   that it was “due to the significant downside change in AUM in the past month.”

        44.       The reason given for the salary change in the Salary Change Letter was

   contrary to the Employment Agreement between Leshner and River Hills. As per the

   Employment Agreement, the size of the AUM – the subject of the Agreement to purchase

   RLA’s assets -- had nothing to do with, and thus no effect on, Leshner’s salary as

   provided for in the Employment Agreement.

        45.       The only effect an AUM change could have would be on monies due as

   Earn Out payments to RLA, which were part of the Purchase Price as set forth in the

   Agreement.

        46.       By changing Leshner’s salary under the Employment Agreement “due to

   the significant downside change in AUM in the past month” as set forth in the Salary

   Change letter, K&A, River Hills, and Defendant Kisker were “double dipping” as they

   were also decreasing the amount due RLA -- under the Agreement -- for Earn Outs,

   ostensibly on the same basis.



                                             11
Case: 2:20-cv-00109-DLB-CJS Doc #: 1 Filed: 07/29/20 Page: 12 of 17 - Page ID#: 12




        47.       Moreover, it was Leshner’s understanding that the salary change was a

   temporary deferral, which Leshner confirmed as a deferral in a letter to Defendant Kisker,

   on behalf of River Hills, dated January 1, 2017 (“Leshner Deferral Confirmation”).

        48.       Leshner remained an employee of River Hills until his death on January

   22, 2018. As such, at the time of his death he was owed approximately Eighty-Seven

   Thousand Five Hundred Dollars and No Cents ($87,500.00) in deferred salary.

        49.       To date, Leshner’s deferred salary has not been paid.

        50.       All of the contractual payments made in the Agreement, including those

   set forth supra, were personally guaranteed by Defendant Kisker in a Personal Guaranty

   at Exhibit 7.2 of the Agreement.

        51.       Specifically,   Defendant     Kisker    “personally    and    unconditionally

   guarantee[d] the prompt, full and complete performance of any and all representations,

   warranties, covenants, conditions, terms, provisions, and agreements of River Hills

   Consulting Services, LLC (“River Hills”). . .to the Leshner Entity [defined as RLA] and

   the payment of any and all indebtedness, damages, costs and expenses (including

   reasonable attorney’s fees and costs of collection) owed to or which may become due to

   the Leshner Entity under such Purchase Agreement.”

        52.       Moreover, Defendant Kisker’s Personal Guaranty states that “[t]his

   Guaranty shall remain in full force and effect until the last to occur of the satisfaction by

   River Hills of the obligations in the Purchase Agreement or their expiration by time as set

   forth in such Purchase Agreement; provided however that the undersigned shall not be

   released from the undersigned’s obligations hereunder so long as any claim of the

   Leshner Entity against River Hills which arises out of, or relates to, directly or indirectly,



                                                12
Case: 2:20-cv-00109-DLB-CJS Doc #: 1 Filed: 07/29/20 Page: 13 of 17 - Page ID#: 13




   the Purchase Agreement or any document, agreement, or contract listed as an Exhibit

   thereto (collectively, the “Written Agreements”), entered into by and between them, are

   not each settled to the satisfaction of the Leshner Entity or discharged in full.” (Emphasis

   in original.)

         53.       Defendant Kisker’s Guaranty also states that “[t]his is a guaranty of

   payment and performance, and not merely a guaranty of collection. The Leshner Entity

   may, in its discretion, proceed against Kisker to collect any obligation covered by the

   Guaranty without first proceeding against River Hills.”

         54.       Defendant Kisker has refused to honor his Guaranty obligations as

   monies remain due and owing to Plaintiff RLA under the Agreement.



                                    CAUSES OF ACTION

                             COUNT ONE
         BREACH OF PROMISSORY NOTE AGAINST DEFENDANT KISKER

         55.       Plaintiff alleges the foregoing paragraphs of this Complaint and

   incorporates them by reference as if fully rewritten herein.

         56.       In an Agreement for Purchase and Sale of Assets (the “Agreement”) dated

   August 1, 2014, Defendant Kisker agreed to payment of a Promissory Note in the amount

   of Four Hundred Eighty-Three Hundred Thousand Dollars and No Cents ($483,000.00)

   with interest, payable to Plaintiff RLA.

         57.       The amounts due are part of Defendant Kisker’s Liabilities and were

   immediately due and payable to RLA without notice to or demand by RLA to Defendant

   Kisker.




                                               13
Case: 2:20-cv-00109-DLB-CJS Doc #: 1 Filed: 07/29/20 Page: 14 of 17 - Page ID#: 14




        58.       Despite demand for payment on the Promissory Note, Defendant Kisker

   has not yet made payment.

        59.       Plaintiff RLA does not know the status of and cannot determine the

   amount of its damages without supporting information in the possession, custody, and

   control of Defendant Kisker, but on information and belief, Plaintiff RLA has been

   damaged in the amount of approximately One Hundred Sixty-Four Thousand Two

   Hundred Nineteen Dollars and Fifty-Eight Cents ($165,219.58).



                           COUNT TWO
      BREACH OF PERSONAL GUARANTY AGAINST DEFENDANT KISKER

        60.       Plaintiff alleges the foregoing paragraphs of this Complaint and

   incorporates them by reference as if fully rewritten herein.

        61.       As part of the Agreement between the parties, Defendant Kisker

   personally guaranteed prompt, full and complete performance as well as payment of any

   and all indebtedness, damages, costs and expenses owed to or which may become due to

   Plaintiff RLA under the Agreement for Purchase and Sale of Assets.

        62.       Defendant Kisker has not fulfilled nor made payment on his Personal

   Guaranty.

        63.       Upon information and belief, damages for breach of Defendant Kisker’s

   Personal Guaranty are in excess of Three Hundred Eighty-Four Thousand Six Hundred

   Ninety Dollars and No Cents ($384,690.00).




                                               14
Case: 2:20-cv-00109-DLB-CJS Doc #: 1 Filed: 07/29/20 Page: 15 of 17 - Page ID#: 15




                               COUNT THREE
                UNJUST ENRICHMENT AGAINST DEFENDANT KISKER

          64.     Plaintiffs incorporate by reference and restate each and every allegation

   above as if fully rewritten herein.

          65.     Defendant Kisker materially breached the provisions of the Personal

   Guaranty, thus conferring a benefit to which he is not entitled upon himself.

          66.     Defendant Kisker has accepted, retained and been enriched by these

   benefits under such circumstances that it would be unjust for him to retain the benefits

   without the payment of value.

          67.     It would be unjust for Defendant Kisker to retain the benefit of the

   payments due to Plaintiff RLA under the Agreement.

          68.     As a direct and proximate result of Defendant Kisker’s unjust enrichment,

   upon information and belief Plaintiff RLA has suffered substantial damages of

   approximately Three Hundred Eighty-Four Thousand Six Hundred Ninety Dollars and

   No Cents ($384,690.00).


                               COUNT FOUR
                PUNITIVE DAMAGES AGAINST DEFENDANT KISKER

          69.     Plaintiff RLA incorporates by reference and restates each and every

   allegation above as if fully rewritten herein.

          70.     Defendant Kisker, by his actions and inactions as described above, acted

   with malice and with willful, wanton, and/or reckless disregard for the rights Plaintiff

   RLA.

          71.     Defendant Kisker, by and through his officers, agents and employees,

   engaged in deliberate and intentional acts and willfully, recklessly, wantonly, and with

                                                15
Case: 2:20-cv-00109-DLB-CJS Doc #: 1 Filed: 07/29/20 Page: 16 of 17 - Page ID#: 16




   total disregard for the rights of Plaintiff RLA and subjected it to unreasonable,

   unnecessary, and serious injury.

        72.       The intentional, willful, wanton, reckless and/or malicious conduct of

   Defendant Kisker entitles Plaintiff RLA to punitive damages against Defendant Kisker.



                                      PRAYER FOR RELIEF

          WHEREFORE, Plaintiff prays for relief and judgment as follows:

          (a)     Awarding compensatory damages in favor of Plaintiff RLA against

                  Defendant Kisker for all damages sustained as a result of the Defendant

                  Kisker’s wrongdoing, in an amount to be proven at trial, including interest

                  thereon;

          (b)     Awarding Plaintiff RLA its reasonable costs and expenses incurred in this

                  action, including attorney fees and expert fees;

          (c)     Granting extraordinary equitable and/or injunctive relief as permitted by

                  law; and

          (d)     Such other and further relief as the Court may deem just and proper.




                                               16
Case: 2:20-cv-00109-DLB-CJS Doc #: 1 Filed: 07/29/20 Page: 17 of 17 - Page ID#: 17




   Dated: July 29, 2020.



                                        Respectfully submitted,



                                        By: s/James R. Cummins
                                           James R. Cummins (KY 87599)
                                           Cummins Law LLC
                                           312 Walnut Street, Suite 1530
                                           Cincinnati, OH 45202
                                           Telephone: 513-721-9000
                                           Facsimile: 513-721-9001
                                           Email: jcummins@cumminslaw.us
                                           Counsel for Plaintiff Robert Leshner &
                                           Associates, Inc.




                                       17
